Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         24-SEP-2021
                                                         09:59 AM
                                                         Dkt. 3 ODAC
                             SCWC-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAII


                            STATE OF HAWAI‘I,
                     Respondent/Plaintiff-Appellee,

                                   vs.

                             KALANI UYEMURA,
                     Petitioner/Defendant-Appellant.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CASE NO. 3DCW-XX-XXXXXXX)

          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By:   Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

            Petitioner/Defendant-Appellant Kalani Uyemura’s

 application for writ of certiorari filed on August 22, 2021, is

 hereby rejected.

            DATED:   Honolulu, Hawai‘i, September 24, 2021.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Michael D. Wilson

                               /s/ Todd W. Eddins